TABLE OF CONTENTS



Exhibit 10.1

EXECUTION COPY

 
 

EMPLOYMENT AGREEMENT

By and Between

GRUBB & ELLIS COMPANY

and

MARK E. ROSE

 
 

As of March 8, 2005

 



--------------------------------------------------------------------------------



         

EXECUTION COPY

TABLE OF CONTENTS

              Page  
1. EMPLOYMENT
    1  
2. DUTIES AND RESPONSIBILITIES OF EXECUTIVE
    1  
3. COMPENSATION
    2  
4. BENEFITS
    4  
5. TERM OF EMPLOYMENT
    5  
6. CONFIDENTIALITY
    5  
7. RESTRICTIVE COVENANTS
    6  
8. TERMINATION
    8  
9. VIOLATION OF OTHER AGREEMENTS
    11  
10. SPECIFIC PERFORMANCE; DAMAGES
    12  
11. SARBANES-ONLY COMPLIANCE; KEY MAN INSURANCE
    12  
12. TAXES
    13  
13. NOTICES
    13  
14. WAIVERS
    14  
15. PRESERVATION OF INTENT
    14  
16. ENTIRE AGREEMENT
    14  
17. INUREMENT; ASSIGNMENT
    14  
18. AMENDMENT
    15  
19. HEADINGS
    15  
20. COUNTERPARTS
    15  
21. GOVERNING LAW; DISPUTES
    15  



 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXECUTION COPY

EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT (this “Agreement”) effective as of March 8, 2005, by
and between GRUBB & ELLIS COMPANY, a Delaware corporation having an address at
2215 Sanders Road, Suite 400, Northbrook, IL 60062 (the “Company”), and MARK E.
ROSE an individual residing at 812 Marion Avenue, Highland Park, Illinois 60035
(“Executive”).

WITNESSETH:

     WHEREAS, commencing on March 8, 2005 (the “Effective Date”) the Company
desires to employ Executive and Executive desires to provide his exclusive
services to the Company in connection with the Company’s business; and

     WHEREAS, both parties desire to clarify and specify the rights and
obligations which each have with respect to the other in connection with
Executive’s employment.

     NOW, THEREFORE, in consideration of the agreements and covenants herein set
forth, the parties hereby agree as follows:



     1. Employment

     On the Effective Date, the Company hereby employs Executive as its Chief
Executive Officer, and Executive hereby accepts such exclusive employment as of
the Effective Date and agrees to render Executive’s exclusive services as an
employee of the Company, all subject to and on the terms and conditions herein
set forth.



     2. Duties and Responsibilities of Executive

          (a) On the Effective Date Executive shall be exclusively employed as
the Company’s Chief Executive Officer, and Executive agrees to provide
Executive’s exclusive services to the Company, subject to the other provisions
of this Section 2. Executive’s responsibilities and duties shall be commensurate
with those of a similarly situated chief executive officer of an entity engaged
in the business engaged, or proposed to be engaged, in by the Company. In the
performance of his duties, Executive shall report directly to the Board of
Directors of the Company (the “Board” or “Board of Directors”). In addition,
upon the Effective Date, Executive shall be appointed to serve on the Company’s
Board of Directors until the next annual meeting of stockholders at which the
election of directors is to be voted on by the Company’s stockholders; and
further, for so long as this Agreement is in effect, Executive shall be a
nominee for election to the Company’s Board of Directors at each subsequent
annual meeting of stockholders at which the election of directors is to be voted
on. In addition, Executive agrees that upon the termination of Executive’s
employment with the Company at any time and for any reason whatsoever, that
immediately and simultaneously upon any such termination Executive shall be
deemed to have automatically and irrevocably resigned from the Company’s Board
of Directors.

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b) Executive shall use his best efforts to maintain and enhance the
business and reputation of the Company and shall perform such other duties
commensurate with Executive’s position as may, from time to time, be designated
to Executive by the Board. Executive’s principal place of employment shall be
the Chicago, Illinois metropolitan area, although Executive shall be readily
available to travel as the reasonable needs of the Company shall require.
Executive shall devote himself to the business and affairs of the Company on a
full-time basis; provided, however, that so long as such activity does not
materially interfere with Executive’s performance of his duties and
responsibilities hereunder, and is not contrary to the interests of the Company,
Executive may (i) serve on the board of directors (or similar governing body) of
another company or entity that is not, in the good faith judgment of the Board,
competitive with any business conducted by the Company, (ii) participate in
civic, charitable or educational activities, and on behalf of civic, charitable
or educational organizations, and/or (iii) maintain, monitor and pursue personal
and family investments, provided that such investments do not involve business
activities or investments that, in the good faith judgment of the Board, are
competitive with any part of the business of the Company.



     3. Compensation

          (a) In consideration for Executive’s services to be performed under
this Agreement and as compensation therefor, Executive shall receive, in
addition to all other benefits provided for in this Agreement, a base salary
(the “Base Salary”) at a rate of Five Hundred Thousand ($500,000) Dollars per
annum. All payments of Base Salary shall be subject to all applicable
withholdings and deductions, and shall be payable in accordance with the
Company’s customary payroll practices. The Base Salary shall be subject to
annual review by the Compensation Committee of the Board (the “Compensation
Committee”) and, pursuant to such annual review, the Base Salary, as then
currently in effect, may be increased, but not decreased, at the discretion of
the Compensation Committee, or by the Board.

          (b) In addition to the Base Salary, Executive shall be eligible to
receive annual bonus compensation (“Bonus Compensation”) based upon a bonus plan
and formula to be established each year during the “Term” hereof (as defined in
Section 5 below) by the Compensation Committee. The Bonus Compensation plan to
be established each year by the Compensation Committee shall be designed to take
into account both the performance of the Executive and the Company. The Bonus
Compensation plan for Executive with respect to calendar year 2005, including
Executive’s guaranteed bonus for such calendar year, is set forth on Exhibit I
annexed hereto. All Bonus Compensation shall be payable in accordance with the
procedures established from time to time by the Compensation Committee, subject
to all applicable withholding and deductions, and in accordance with the
Company’s customary payroll and bonus payment practices. All Bonus Compensation
for any calendar year during the Term hereof shall be paid on or before March
1st of the following calendar year.

          (c) Executive shall be entitled to participate in the Company’s
contemplated, performance-based Long Term Incentive Plan (the “Incentive Plan”),
when and if such plan is implemented, in such amounts as shall be determined by
the Compensation Committee as approved by the Board.

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (d) Within five (5) business days after the Effective Date, the
Company shall pay to Executive a one-time cash bonus of $ Two Million Eighty
Three Thousand-Three Hundred and Fifty Three ($2,083,353) Dollars; provided,
however, that (i) in the event that at any time prior to the two (2) year
anniversary of the Effective Date, Executive is no longer employed by the
Company, other than as a result of the termination of this Agreement by the
Company pursuant to Section 8(b), Section 8(c), Section 8(d) or Section 8(f)
hereof, or the termination of this Agreement by Executive pursuant to
Section 8(e) hereof, Executive shall, within thirty (30) days upon any such
termination of Executive’s employment, cause to be returned to the Company the
entire Sign-On Bonus, and (ii) in the event that at any time during the third
year of the Term Executive is no longer employed by the Company, other as a
result of the termination of this Agreement by the Company pursuant to
Section 8(b), Section 8(c), Section 8(d) or Section 8(f) hereof, or the
termination of this Agreement by Executive pursuant to Section 8(e) hereof,
Executive shall, within thirty (30) days upon any such termination of
Executive’s employment, cause to be returned to the Company the entire Sign-On
Bonus, less Seven Hundred and Fifty Thousand ($750,000) thereof. Executive shall
have the right to receive the Sign-On Bonus, subject to the terms of this
Agreement, upon the full execution and delivery of this Agreement by the
parties.

          (e) (i) On the Effective Date, pursuant to the Company’s 2000 Stock
Option Plan (referred to herein as the “Plan”), the Company, subject to the
approval of the Board to be obtained simultaneously upon the entering into of
this Agreement (by a duly held meeting or unanimous written consent in lieu
thereof), shall grant to Executive a non-qualified stock option (the “Option” or
“Options”) to purchase an aggregate of up to five hundred thousand (500,000)
shares of the Company’s common stock, par value $.01 per share (the “Common
Stock”), at a per share exercise price equal to the Fair Market Value (as such
term is defined in the Plan) of the Common Stock at the close of the trading day
immediately preceding the Effective Date. The Options shall vest as follows:
Options to purchase up to 166,666 shares of Common Stock shall become
exercisable on the last business day before the one (1) year anniversary of the
Effective Date; Options to purchase up to an additional 166,666 shares of Common
Stock shall become exercisable on the last business day before the two (2) year
anniversary of the Effective Date; and, Options to purchase up to an additional
166,667 shares of Common Stock shall become exercisable on the last business day
before the three (3) year anniversary of the Effective Date. The Options shall
have such other terms and conditions as shall be set forth in the Company’s
standard form of Option agreement in the form annexed hereto as Exhibit II (the
“Option Agreement”) to be entered into between the Company and the Executive,
which shall also reflect the terms set forth herein. The Option Agreement shall,
among other things, have a ten year term, automatic acceleration of the vesting
of all unvested Options upon a “Change in Control” (as that term is defined in
Section 8(f) below) that occurs at any time during the Term hereof, and a
automatic acceleration of fifty percent (50%) of the unvested Options upon (i) a
termination without “Cause” (as that term is defined in Section 8(a) below) that
occurs at any time after the first year of the Term hereof or (ii) upon a
termination by Executive for “Good Reason” (as that term is defined in
Section 8(e) below) that occurs at any time after the first year of the Term
hereof. As used herein, the term “business day” shall mean any date when
commercial banks in the City of Chicago in the State of Illinois are open to
accept deposits other than a Saturday or Sunday. Executive shall have the right
to receive the Options, subject to the terms of this

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Agreement and the Option Agreement, upon the full execution and delivery of this
Agreement by the parties.

               (ii) On the Effective Date, and on each anniversary thereof
during the term hereof for so long as this Agreement is in effect, (the
Effective Date, and each anniversary thereof, solely for purposes of this
Section 3(e)(ii), is hereinafter referred to as the “Issuance Date”) Executive
shall receive such number of restricted shares of the Company’s Common Stock
(the “Restricted Shares”) that is equal to Seven Hundred and Fifty Thousand
Dollars ($750,000) divided by the Fair Market Value of the Company’s Common
Stock on the closing of the trading day immediately preceding the applicable
Issuance Date, rounded up to the nearest whole share of Common Stock. All
Restricted Shares shall vest in three (3) equal annual installments commencing
twelve (12) months after the Issuance Date applicable to such Restricted Shares
and shall have such other terms and conditions as set forth in the Company’s
standard form of Restricted Share agreement in the form annexed hereto as
Exhibit III (the “Restricted Share Agreement”) and shall otherwise be subject to
the Company’s customary terms and conditions with respect to Restricted Shares.
Executive shall have the right to receive the Restricted Shares, subject to the
terms of this Agreement and the Restricted Share Agreement, upon the full
execution and delivery of this Agreement by the parties.



     4. Benefits

          (a) In addition to the Base Salary, the Bonus Compensation,
participation in the Incentive Plan, the Sign-On Bonus and the equity
compensation (Options and Restricted Shares), all as provided for in Section 3
hereof, Executive shall be entitled to an aggregate of four (4) weeks of
vacation per year, which shall accrue on a monthly basis. In addition, Executive
shall be entitled to participate in or receive benefits equivalent to any
employee benefit plan or other arrangement, including but not limited to any
medical, dental, vision, retirement, disability and life insurance, generally
made available by the Company to similar executives, subject to or on a basis
consistent with the terms, conditions and overall administration of such plans
or arrangements; provided, that such plans and arrangements are made available
at the absolute and sole discretion of the Company and nothing in this Agreement
establishes any right of the Executive to the availability or continuance of any
such plan or arrangement. In addition, Executive shall be eligible for such
additional benefits as set forth on Exhibit IV annexed hereto.

          (b) Executive shall be entitled to reimbursement for all reasonable
travel, entertainment and other reasonable expenses incurred in connection with
the Company’s business, provided that such expenses are (i) pre-approved by the
Company if not in accordance with the Company’s policies, and (ii) adequately
documented and vouchered in accordance with the Company’s policies. The Company
shall pay or reimburse Executive for all usual and customary dues and
subscriptions reasonably related to the performance of Executive’s
responsibilities hereunder, subject to the limitations set forth on Exhibit II
annexed hereto.

          (c) The Company shall reimburse Executive, up to a maximum of $15,000,
for the reasonable, documented attorneys’ fees and disbursements incurred by
Executive in connection with the negotiation and entering into of this
Agreement.

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     5. Term of Employment

          (a) The term of Executive’s employment hereunder shall commence as of
the Effective Date and shall terminate on the date immediately preceding the
three (3) year anniversary thereof, or such earlier time in accordance with
Section 8 hereof (the “Term”). The Term may be extended beyond the period
provided for in the immediately preceding sentence upon the mutual written
agreement of the parties hereto.



     6. Confidentiality

          (a) Executive agrees and covenants that, at any time during which
Executive is employed by the Company (which, for purpose of this Section 6 shall
include the Company’s subsidiaries and affiliates) or thereafter, Executive will
not (without first obtaining the express permission of the Company) (i) divulge
to any individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, joint venture, or other entity, or a government or any political
subdivision or agency thereof (“Person”), or use (either by Executive or in
connection with any business), any “Confidential Information” (as hereinafter
defined in Section 6(c) hereof) or (ii) divulge to any Person, or use (either by
Executive or in connection with any business), any “Trade Secrets” (as
hereinafter defined in Section 6(c) hereof) to which Executive may have had
access or which had been revealed to Executive during the course of Executive’s
employment, unless such disclosure is pursuant to a court order, disclosure in
litigation involving the Company or in any reports or applications required by
law to be filed with any governmental agency, in which event Executive shall
endeavor to provide at least ten (10) days’ prior written notice to the Company,
if possible, and if not possible, then as much prior notice as Executive, in
good faith, believes is reasonably possible to provide under the circumstances.

          (b) Any interest in patents, patent applications, inventions,
copyrights, developments, innovations, methods, processes, analyses, drawings,
and reports (collectively, “Inventions”) which Executive may develop during the
period Executive is employed under this Agreement (either during regular
business hours or otherwise) relating to the fields in which the Company may
then be engaged shall belong to the Company; and Executive shall disclose the
Inventions to the Company and forthwith upon request of the Company, Executive
shall execute all such assignments and other documents and take all such other
action as the Company may reasonably request in order to vest in the Company all
right, title, and interest in and to the Inventions free and clear of all liens,
charges, and encumbrances.

          (c) As used in this Agreement, the term “Confidential Information”
shall mean and include all information and data in respect of the Company’s
(including its subsidiaries’ and affiliates’) operations, financial condition,
products, customers and business (including, without limitation, artwork,
photographs, specifications, facsimiles, samples, business, marketing or
promotional plans, creative written material and information relating to
characters, concepts, names, trademarks, tradenames, tradedress and copyrights)
which may be communicated to Executive or to which Executive may have access in
the course of Executive’s employment by the Company. Notwithstanding the
foregoing, the term “Confidential Information” shall not include information
which:

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (i)   is, at the time of the disclosure, a part of the public domain through
no act or omission by Executive; or     (ii)   is hereafter lawfully disclosed
to Executive by a third party who or which did not acquire the information under
an obligation of confidentiality to or through the Company.

     As used in this Agreement, the term “Trade Secrets” shall mean and include
information, without regard to form, including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information (i)
derives economic value, actual or potential, from not being known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy. In
addition, the term “trade secrets” includes all information protectible as
“trade secrets” under applicable law.

     Nothing in this Section 6 shall limit any protection, definition or remedy
provided to the Company under any law, statute or legal principle relating to
Confidential Information or Trade Secrets.

          (d) Executive agrees that at the time of leaving the employ of the
Company Executive will deliver to the Company and not keep or deliver to anyone
else any and all notes, notebooks, drawings, memoranda, documents, and in
general, any and all material relating to the business of the Company (except
Executive’s personal files and records) or relating to any employee, officer,
director, agent or representative of the Company.



     7. Restrictive Covenants

          (a) Non-Competition

     Executive hereby agrees and covenants that during the period (“Non-Compete
Period”) beginning with the initial commencement of Executive’s employment with
the Company (including subsidiaries or affiliates) and ending on the last day of
Executive’s employment with the Company, Executive will not, directly or
indirectly, engage in or become interested (whether as an owner, principal,
agent, stockholder, member, partner, trustee, venturer, lender or other
investor, director, officer, employee, consultant or through the agency of any
person or entity otherwise in any business or enterprise that at any time during
the Non-Compete Period shall be in whole or in substantial part competitive with
any material part of the business conducted by the Company (which, for purposes
of this Section 7 shall include the Company’s subsidiaries and affiliates;
except that ownership of not more than 1% of the outstanding securities of any
class of any entity that are listed on a national securities exchange or traded
in the over-the-counter market shall not be considered a breach of this
Section 7(a).

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b) No-Raid

     Executive agrees and covenants that for the period commencing on the date
hereof and ending one (1) year following the termination of Executive’s
employment with the Company (the “Limited Period”), Executive will not (without
first obtaining the written permission of the Company), directly or indirectly,
divert or attempt to divert from the Company any business of any kind in which
the Company or its subsidiaries or affiliates is engaged.

          (c) Non-Solicitation

     Executive agrees and covenants that during the Limited Period, Executive
will not (without first obtaining the written permission of the Company), on his
own behalf or on behalf of any third party, directly or indirectly, recruit any
then current employee, consultant or independent contractor of the Company, or
any individual who has served in any such capacity at any time six (6) months
prior thereto, for employment or any other relationship (including but not
limited to an independent contractor), or induce or seek to cause such person to
terminate his or her employment or independent contractor arrangement with the
Company. Notwithstanding the immediately preceding sentence, the provisions of
this Section 7(c) shall not apply to (i) employees who are terminated by the
Company, and (ii) employees who respond to solicitations for employment directed
to the general public in print and electronic media of general circulation. As
used in Sections 7(a), 7(b) and 7(c) hereof, all references to the Company
includes the Company’s subsidiaries and affiliates.

          (d) Nondisparagement

     Each of the Company and Executive agree that upon inquiry from any third
party regarding the termination of Executive’s employment with the Company, if
termination is for reasons other than for Cause as defined in Section 8(a)(ii)
or Section 8 (a)(iv) hereof, such third party shall be advised that Executive
has decided to pursue other opportunities. Each of the Company and Executive
represents and agrees that each will not in any way disparage the other (and
with respect to the Company, Executive’s agreement hereunder shall also apply to
the Company’s current, former and future officers and directors), or make any
comments, statements, or communications to the media or to any other third party
that may be considered to be derogatory or detrimental to the good name or
business reputation of any of the aforementioned parties or entities. Executive
agrees that he shall direct all third party inquiries regarding Executive’s
employment with the Company to the Company’s Senior Vice President of Human
Resources.

          (e) Indemnification

     Executive shall be indemnified by the Company in accordance with the
Company’s Bylaws, as same may be amended from time to time. The Company agrees
to maintain in full force and effect throughout the Term of this Agreement
either its directors’ and officers’ liability insurance policy in effect on the
date hereof, AIG Policy NO. 318-11-217, or any replacement policy thereof on
such terms and conditions as may be approved by the Board.

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (f) Cooperation by Employee

     With respect to any litigation, arbitration, mediation, administrative
hearing, or any other dispute resolution process to which the Company is a party
or which Executive is a witness at any time during or after the expiration of
the Term of this Agreement, Executive, subject to the reasonable requests of the
Company and Executives personal schedule, agrees to fully cooperate fully with
the Company, its attorneys and agents, with respect to any process including but
not limited to, interviews, depositions, preparation for testimony, and
testifying or otherwise providing evidence at no out of pocket cost to
Executive. In addition, in the event that subsequent to the expiration or
termination of this Agreement, Executive is either required to testify (at
trial, arbitration proceedings, a deposition, or otherwise), or is otherwise
required provide assistance to the Company (other than the delivery of written
materials in Executive’s dominion and control) for a period exceeding four
(4) hours in any single day, then the Company shall pay to Executive a
reasonable per diem consulting fee for each such day. Executive shall be
indemnified by the Company in connection with Executive’s activities pursuant to
this Section 7(f), and the provisions of this Section 7(f) shall survive the
expiration or termination of this Agreement.



     8. Termination

     The following termination provisions and benefits are in lieu of the
benefits available under the Company’s written policies and procedures, as
amended, and the Company’s Executive Change of Control Plan, as amended and the
Company’s Executive Incentive Bonus and Severance Plan, as amended. Executive
agrees that his termination provisions shall not be governed by such policies
and plans.

          (a) Cause. Notwithstanding the terms of this Agreement, the Company
may discharge Executive and terminate this Agreement for cause (“Cause”) in the
event (i) of Executive’s willful and repeated refusal, to materially perform his
duties hereunder with reasonable diligence, or to follow a lawful directive of
the Board commensurate with the Executive’s position, in each such case, after
specific written notice and a reasonable opportunity to cure (other than a
failure or refusal resulting from Executive’s incapacity), (ii) Executive’s
commission of an act involving fraud, embezzlement, or theft against the
property or personnel of the Company, (iii) Executive’s engagement in conduct
that the Company in good faith reasonably determines will have a material
adverse affect on the reputation, business, assets, properties, results of
operations or financial condition of the Company, or (iv) Executive shall be
convicted of a felony or shall plead nolo contendere in respect thereof.
Notwithstanding anything set forth herein to the contrary, prior to the Company
having the right to discharge Executive pursuant to clauses (i) or (iii) of the
immediately preceding sentence, the Company shall first be required to give
Executive at least thirty (30) days’ prior written notice of any alleged breach
under Section 8(a)(i) or Section 8(a)(iii) above (the “Notice”), and for such
Notice to be effective it must specify in reasonable detail the nature of, and
facts and circumstances relative to, such alleged Cause, and Executive shall
have a reasonable opportunity to cure any such alleged improper actions within
such thirty (30) days period (and in the event Executive takes such curative
actions, the Notice shall be deemed withdrawn). Executive shall have had an
opportunity, together with counsel, to be heard before the Board upon receipt of
the Notice. As

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



used in this section, the Company includes the Company’s subsidiaries and
affiliates. In the event Executive is discharged pursuant to this Section 8(a),
(i) Executive’s Base Salary, Bonus Compensation, participation in the Incentive
Plan and all benefits under Section 4 hereof shall terminate immediately upon
such discharge (subject to applicable law, such as pursuant to the applicable
provisions of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), and
(ii) the Company shall have no further obligations to Executive except for
payment and reimbursement to Executive for any monies due to Executive which
right to payment or reimbursement accrued prior to such discharge.

          (b) Incapacity. Should Executive become incapacitated to the extent
that Executive is unable to perform Executive’s duties pursuant to this
Agreement for a period of more than one hundred eighty (180) days in any twelve
(12) month period by reason of illness, disability or other incapacity, the
Company may, subject to the requirements of applicable law, terminate this
Agreement upon written notice at any time after said one hundred eighty
(180) day period and the Company shall have no further obligations to Executive
or his legal representatives except for payment and reimbursement to Executive
or his legal representatives for any monies due to Executive which right to
payment or reimbursement accrued prior to such discharge.

          (c) Death. This Agreement shall terminate immediately upon the death
of Executive, in which case the Company shall have no further obligations to
Executive or his legal representatives except for (i) payment and reimbursement
to Executive’s estate or his legal representatives for any monies due to
Executive which right to payment or reimbursement accrued prior to Executive’s
death, and (ii) in the event that Executive dies subsequent to June 30 of any
calendar year during the Term hereof, Executive’s estate or his legal
representatives shall be entitled to receive a prorated portion of Executive’s
Bonus Compensation with respect to the year of his death based upon the number
of days Executive was employed during such year divided by 365. Any such
prorated Bonus Compensation shall be paid to Executive’s estate or legal
representatives at such time as Executive would have been entitled to receive
his Bonus Compensation pursuant to Section 3(b).

          (d) Termination Without Cause. At any time subsequent to the full
execution and delivery of this Agreement by the parties (including but not
limited to the Effective Date), the Company may terminate Executive’s employment
with the Company without Cause (as defined in Section 8(a) above), for any
reason at any time, upon written notice to Executive, whereupon the Executive
shall be entitled to receive (i) all monies due to Executive which right to
payment or reimbursement accrued prior to such discharge, (ii) Base Salary in
accordance with the Company’s customary payroll practices for a period of
twenty-four (24) months following the date of such termination, subject to the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
(iii) an amount, payable monthly, equal to Executive’s monthly COBRA payments,
increased to compensate for any amount withheld by the Company due to federal
and state tax withholding requirements until the earlier of (A) twelve
(12) months from the termination date or (B) Executive obtains health coverage
from another source. The Company’s payment of any amounts to Executive upon the
termination of Executive’s employment without Cause is expressly subject to and
contingent upon Executive

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



executing and delivering to the Company at the time of such termination the
Company’s form of release annexed hereto as Exhibit V (the “Release”).

          (e) Termination by the Executive for Good Reason. The Executive may
terminate his employment under this Agreement at any time for Good Reason by
giving written notice to the Company. For purposes of this Section 8(e), “Good
Reason” shall mean: (i) a material breach of this Agreement by the Company that
is not cured within thirty (30) days after written notice of the breach has been
given to the Company by the Executive; (ii) Executive is required to permanently
relocate from the Chicago metropolitan area; (iii) a reduction in Executive’s
Base Salary as then currently in effect (i.e. inclusive of any increases in the
Base Salary as same may have been increased subsequent to the execution hereof
in accordance with the provisions of Section 3(a) above); (iv) a material
reduction in Executive’s duties and responsibilities; or (v) Executive is
required to directly report to any other executive officer of the Company. In
the event of a termination by Executive for Good Reason, Executive shall be
entitled to receive (i) all monies due to Executive which right to payment or
reimbursement accrued prior to such discharge, (ii) Base Salary in accordance
with the Company’s customary payroll practices for a period of twenty-four
(24) months following the date of such termination, and (iii) an amount, payable
monthly, equal to Executive’s monthly COBRA payments, increased to compensate
for any amount withheld by the Company due to federal and state tax withholding
requirements until the earlier of (A) twelve (12) months from the termination
date or (B) Executive obtains health coverage from another source. The Company’s
payment of any amounts to Executive upon Executive’s termination for Good Reason
is expressly subject to and contingent upon Executive executing and delivering
to the Company at the time of Executive’s termination for Good Reason the
Release.

          (f) Termination Pursuant to a Change of Control. In the event that
(i) the Executive is terminated by the Company without Cause, or Executive
terminates the agreement for “Good Reason” (as defined in Section 8(e) above,
but subject to the modification set forth in the immediately following
sentence), within eighteen (18) months after a “Change in Control” (as defined
below), or (ii) the Executive is terminated by the Company without Cause, or the
Executive terminates the agreement for Good Reason, six (6) months prior to a
Change in Control and in connection with or contemplation of a Change in Control
by the Company, the Executive shall be entitled to receive (i) all monies due to
Executive which right to payment or reimbursement accrued prior to such
discharge, (ii) two (2) times the Executive’s Base Salary paid ratably over a
period of twelve (12) months following the date of such termination in
accordance with the Company’s customary payroll practices, and (iii) two
(2) times the Executive’s “Applicable Bonus” (as defined below) paid ratably
over a period of twelve (12) months following the date of such termination in
accordance with the Company’s customary payroll practices. For purposes of this
Section 8(f) only, the definition of Good Reason shall be modified such that the
reference in subclause 8(e)(iv) to “. . . a material reduction in Executive’s
responsibilities,” shall be modified by adding the following phrase immediately
subsequent to the word “responsibilities”: “. . . is less than 70% of the annual
budgeted revenues with respect to the business operations of the Company (as
established by the Company in accordance with its standard procedures) for which
Executive was responsible immediately prior to the Change in Control.” The
Company’s payment of any amounts to Executive upon Executive’s termination

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



upon a Change in Control is expressly subject to and contingent upon Executive
executing and delivering to the Company at the time of such termination the
Release.

     For purposes of this Agreement, the term “Change of Control” shall mean any
of the following: (a) a transaction or series of transactions which results in
the stockholders of Company, immediately prior to any such transaction or series
of transactions, failing to beneficially own, immediately after the effective
time of such transaction, securities of Company representing more than fifty
percent (50%) of the combined voting power of Company’s then outstanding
securities necessary to elect a majority of the Company’s directors, (b) Company
shall in one transaction or a series of transactions effect a merger,
consolidation, or exchange of its securities with any other entity which results
in the stockholders of Company immediately before the effective time of such
transaction failing to beneficially own, immediately after the effective time of
such transaction, securities representing more than fifty percent (50%) of the
combined voting power of the merged, combined or new entity’s outstanding
securities necessary to elect a majority of the directors of the merged,
combined or new entity, or (c) any person or entity, or persons or entities,
acquires in a transaction or series of transactions, substantially all the
assets of the Company.

     For purposes of this Agreement, the term “Applicable Bonus” shall mean
(i) if the Change in Control occurs on or before, or as of, December 31, 2005,
the cash bonus paid (or earned, if earned but not actually paid in full)
pursuant to the Bonus Compensation plan as set forth on Exhibit I annexed
hereto, but in no event less than the “Guaranteed Bonus” (as that term is
defined on Exhibit I annexed hereto), (ii) if the Change in Control occurs
subsequent to (and not as of) December 31, 2005, but prior to December 31, 2006,
the average of the cash bonuses paid (or earned, if earned but not actually paid
in full) to Executive during the immediately preceding two (2) years; and
(iii) if the Change in Control occurs subsequent to (and not as of) December 31,
2006, the average of the cash bonuses paid (or earned, if earned but not
actually paid in full) to Executive during the immediately preceding three
(3) years. It is expressly understood and agreed that the term “Applicable
Bonus,” and any calculation thereof, shall not include the Sign-On Bonus.

          (g) Exclusivity of Severance Provisions

     The Change in Control payment contemplated in Section 8(f) and the
severance payments contemplated in Section 8(d) or Section 8(e), are mutually
exclusive (i.e. Executive may be entitled to one or the other, but not both).



     9. Violation of Other Agreements

     Executive represents and warrants to the Company that he has no written
employment agreement or any other written agreement or other understanding of
any nature whatsoever with his employer immediately preceding the entering into
of this Agreement (or any other former employer) that would prohibit him from
entering this Agreement, or that would in any fashion prevent, prohibit,
restrict or hinder Executive or the Company from directly or indirectly
soliciting for employment any current or prior employees of his immediately
preceding employer, or any other former employer, or that would in any fashion
prevent, prohibit, restrict or hinder

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Executive or the Company from soliciting, directly or indirectly, any current or
prior clients or prospects of Executive’s immediately preceding employer or any
other former employer. Accordingly, Executive is legally able to enter into this
Agreement and accept employment with the Company; that Executive is not
prohibited by the terms of any agreement, understanding, law or policy from
entering into this Agreement; that the terms hereof will not and do not violate
or contravene the terms of any agreement, understanding, law or policy to which
Executive is or may be a party, or by which Executive may be bound or subject;
and that Executive is under no physical or mental disability that would hinder
the performance of Executive’s duties under this Agreement. Executive agrees to
indemnify and hold harmless the Company, and its officers, directors and
stockholders, with respect to the provisions of this Section 9, which
indemnification hereunder shall include, but not be limited to, the reasonable
legal fees and disbursements of the Company and its officers, directors and
stockholders.



     10. Specific Performance; Damages

     In the event of a breach or threatened breach of the provisions of
Section 6 or Section 7 hereof, Executive agrees that the injury which could be
suffered by the Company (which for purposes of this Section 10 shall include the
Company’s successor-in-interest, subsidiaries and affiliates) would be of a
character which could not be fully compensated for solely by a recovery of
monetary damages. Accordingly, Executive agrees that in the event of a breach or
threatened breach of Section 6 or Section 7 hereof, in addition to and not in
lieu of any damages sustained by the Company and any other remedies which the
Company may pursue hereunder or under any applicable law, the Company shall have
the right to equitable relief, including but not limited to the issuance of a
temporary or permanent injunction or restraining order, by any court of
competent jurisdiction against the commission or continuance of any such breach
or threatened breach, without the necessity of proving any actual damages or
posting of any bond or surety therefor.



     11. Sarbanes-Oxley Compliance; Key Man Insurance

          (a) The Company represents and warrants that it has supplied to
Executive all information and documentation of the Company that has been
reasonably requested by Executive relating to the Company’s compliance with the
provisions of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”), and that all
such information and documentation is accurate, true and correct in all material
respects. The Company further represents and warrants that it has fully complied
with all of the provisions of Sarbanes-Oxley that are applicable to the Company
as of the date hereof. The Company shall indemnify and hold harmless Executive
from any liability or costs arising out of the Company’s breach of the
provisions of this Section 11.

          (b) Executive agrees to cooperate with the Company’s reasonable
efforts to obtain, at the Company’s sole cost and expense, so-called “key man”
life insurance (or any renewal or extension thereof) on the life of Executive in
an amount to be designated by the Company. The Company shall be the sole
beneficiary of any such key man life insurance policy, and in connection with
the Company seeking to obtain any such key man life insurance (or any renewal or
extension thereof), Executive agrees to make himself available to submit to
routine medical examinations of the type typically required by insurance
companies in issuing such

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



insurance. Executive knows of no reason why the Company should not be able to
obtain such key man life insurance with respect to Executive.



     12. Taxes

     In the event that in the opinion of a nationally recognized accounting firm
selected by Executive and reasonably acceptable to the Company, Executive has or
will receive any compensation or recognize any income under this Agreement (or
pursuant to any plan or other arrangement of the Company) which constitutes an
“excess parachute payment” within the meaning of Section 280G(b)(1) of the
Internal Revenue Code of 1986, as amended (the “Code”) (or of which a tax is
otherwise payable under Section 4999 of the Code), then the Company shall pay
Executive an additional amount (the “Additional Amount”) equal to the sum of
(i) all taxes payable by the Executive under Section 4999 of the Code with
respect to all such parachute payments (or otherwise) and the Additional Amount,
plus (ii) all federal, state and local income taxes payable by the Executive
with respect to the Additional Amount. The amounts payable pursuant to this
Section 12 shall be paid by the Company to the Executive within thirty (30) days
of the final written determination of the Additional Amount by the nationally
recognized accounting firm that is selected hereunder.



     13. Notices

     Any and all notices, demands or requests required or permitted to be given
under this Agreement shall be given in writing and sent, by registered or
certified U.S. mail, return receipt requested, by hand, or by overnight courier,
addressed to the parties hereto at their addresses set forth above or such other
addresses as they may from time-to-time designate by written notice, given in
accordance with the terms of this Section, together with copies thereof as
follows:

In the case of the Company, to:

Grubb & Ellis Company
2215 Sanders Road, Suite 400
Northbrook, IL 60062
Attention: Chairman of the Board

With a copy simultaneously by like means to:

Zukerman Gore & Brandeis, LLP
875 Third Avenue
New York, NY 10022
Attention: Clifford A. Brandeis, Esq.

In the case of Executive, to:

812 Marion Avenue
Highland Park, Illinois 60035

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



With a copy simultaneously by like means to:

Dickstein Shapiro Morin & Oshinsky LLP
2101 L Street, NW
Washington DC 20037
Attention: Peter H. Jost, Esq.

Notice given as provided in this Section shall be deemed effective: (i) on the
date hand delivered, (ii) on the first business day following the sending
thereof by overnight courier, and (iii) on the seventh calendar day (or, if it
is not a business day, then the next succeeding business day thereafter) after
the depositing thereof into the exclusive custody of the U.S. Postal Service.



     14. Waivers

     No waiver by any party of any default with respect to any provision,
condition or requirement hereof shall be deemed to be a waiver of any other
provision, condition or requirement hereof; nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.



     15. Preservation of Intent

     Should any provision of this Agreement be determined by a court having
jurisdiction in the premises to be illegal or in conflict with any laws of any
state or jurisdiction or otherwise unenforceable, the Company and Executive
agree that such provision shall be modified to the extent legally possible so
that the intent of this Agreement may be legally carried out.



     16. Entire Agreement

     This Agreement sets forth the entire and only agreement or understanding
between the parties relating to the subject matter hereof and supersedes and
cancels all previous agreements, negotiations, letters of intent,
correspondence, commitments, plans and representations in respect thereof among
them, including, without limitation, any prior employment agreement and any
special severance agreements and, if applicable, the Company’s Executive Change
of Control Plan, and no party shall be bound by any conditions, definitions,
warranties or representations with respect to the subject matter of this
Agreement except as provided in this Agreement.



     17. Inurement; Assignment

     The rights and obligations of the Company under this Agreement shall inure
to the benefit of and shall be binding upon any successor of the Company or to
the business of the Company, subject to the provisions hereof. The Company may
assign this Agreement to any person, firm or corporation controlling, controlled
by, or under common control with the Company. Neither this Agreement nor any
rights or obligations of Executive hereunder shall be transferable or assignable
by Executive, other than the rights which inure to his estate and legal
representatives hereunder in the event of the death of Executive during the Term
hereof.

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     18. Amendment

     This Agreement may not be amended in any respect except by an instrument in
writing signed by the parties hereto.



     19. Headings

     The headings in this Agreement are solely for convenience of reference and
shall be given no effect in the construction or interpretation of this
Agreement.



     20. Counterparts

     This Agreement may be executed in any number of original or facsimile
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument.



     21. Governing Law; Disputes

     This Agreement shall be governed by, construed and enforced in accordance
with the internal laws of the State of Illinois, without giving reference to
principles of conflict of laws. Any dispute or controversy arising under, out
of, in connection with or in relation to this Agreement shall be finally
determined and settled by arbitration. Arbitration shall be initiated by one
party making written demand upon the other party and simultaneously filing the
demand together with required fees in the office of the American Arbitration
Association in Chicago, Illinois. The arbitration proceeding shall be conducted
in Chicago, Illinois by a single arbitrator in accordance with the Commercial
Arbitration Rules as required by the arbitrator. Each party shall bear their own
legal costs and expenses in connection with any arbitration and the parties
shall share equally all arbitration fees; provided, however, that the prevailing
party shall have the right to recover from the non-prevailing party all legal
costs and expenses and all arbitration fees expended by the prevailing party in
any arbitration. Except as required by the arbitrator, the parties shall have no
obligation to comply with discovery requests made in the arbitration proceeding.
The arbitration award shall be a final and binding determination of the dispute
and shall be fully enforceable as an arbitration award in any court having
jurisdiction and venue over such parties.

Remainder of Page Intentionally Blank

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  /s/ Mark E. Rose       MARK E. ROSE           

            GRUBB & ELLIS COMPANY
      By:   /s/ C. Michael Kojaian         C. Michael Kojaian        Chairman of
the Board   

16